DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 - 20 directed to claims non-elected without traverse.  Accordingly, claims 17 - 20 been cancelled.
Allowable Subject Matter
Claims 1, 4, 6 – 9, and 12 – 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose or make obvious a hemostatic device comprising a flexible band, a first and second inflatable members, and an auxiliary balloon; wherein the second inflatable member has two ends, the first end being closer to the first inflatable member than the second end, and the auxiliary balloon having a first and second end, wherein the first end is closer to the first inflatable member than the second end; and the first end of the second inflatable member and the first end of the auxiliary balloon are aligned orthogonal to the longitudinal direction.
The closest prior art, Drasler (US 20160213373 A1), discloses a flexible band (holding strap 117), a first and second inflatable member (balloon 225 and balloon 240), and an auxiliary balloon (outer balloon 230) (see annotated Fig. 21). However, Drasler fails to disclose or make obvious wherein the ends of the second inflatable member and 
Annotated Figure 21 of Drasler

    PNG
    media_image1.png
    523
    724
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771